Case 1:20-cv-21553-MGC Document 197-2 Entered on FLSD Docket 07/08/2020 Page 1 of 8



                            UNITED STATES DISTRICT COURT
                            SOUTHERN DISTRICT OF FLORIDA

                         Case No. 20-21553-Civ-COOKE/GOODMAN

   PATRICK GAYLE, et al.,

          Petitioners-Plaintiffs, on behalf of
          themselves and those similarly situated,

   v.

   MICHAEL W. MEADE, et al.,

         Respondents-Defendants.
   ____________________________________/

           PETITIONERS’ FIRST SET OF REQUESTS FOR ADMISSION
       TO RESPONDENT MICHAEL W. MEADE, FIELD OFFICE DIRECTOR,
    MIAMI FIELD OFFICE, U.S. IMMIGRATION AND CUSTOMS ENFORCEMENT

          Pursuant to Rules 26 and 36 of the Federal Rules of Civil Procedure, Petitioners-
   Plaintiffs (“Petitioners”) hereby serve their First Set of Requests for Admissions to
   Respondents-Defendants Michael W. Meade, and William P. Barr in their official capacities
   (collectively, “Respondents”). Each request shall be admitted or denied separately, fully, and
   in writing under oath within thirty days, or as required by Court order on Petitioners’ Motion
   for Expedited Discovery.     These requests are continuing, and Plaintiff is required to
   supplement all responses in a timely manner.
                                         DEFINITIONS
          The following definitions apply to the requests for admissions below:
          1.     “Krome” means Krome Processing Center located in Miami-Dade County,
   FL.
          2.     “BTC” means Broward Transitional Center located in Broward County, FL.
          3.     “Glades” means Glades County Detention Center located in Moore Haven,
   FL.
          4.     The terms “Three Detention Centers” shall refer to Krome Service Processing
   Center, Glades County Detention Center, Broward Transitional Center, and any other ICE
   controlled detention center where a Class Member was transferred.
Case 1:20-cv-21553-MGC Document 197-2 Entered on FLSD Docket 07/08/2020 Page 2 of 8



          5.        “CDC” means the Centers for Disease Control and Prevention.
          6.        “Cohorting” means grouping or housing persons with a similar condition for
   observation over a period of time.
          7.        “COVID-19 Response Plans” shall refer to all plans or procedures created,
   referenced or implemented by Respondents in preparing for or responding to a COVID-19
   outbreak or potential COVID-19 outbreak, including but not limited to plans or procedures
   for responses to pandemics, infectious diseases, influenza, medical or other emergencies and
   disasters.
          8.        “Guards” shall refer to individuals who serve in a guard or security position at
   a detention center, regardless of the individual’s employer.
          9.        “Staff” shall refer to individuals who serve in a staff position at a detention
   center, regardless of the individual’s employer.
          10.       “Communication” includes any occurrence whereby data, expression, facts,
   opinions, thought, or other information of any kind is transmitted in any form, including,
   without      limitation,   in-person   conversation,   telephone    conversation,     video   chat,
   correspondence, discussion, meeting, memorandum, email, text message, chat message,
   voice message, picture message, video message, audio recording, video recording, social
   media posting, or any other form of in-person, written, or electronic communication.
          11.       “Concerning” or “relating to” means referring to, and includes, but is not
   limited to, analyzing, commenting on, comprising, connected with, constituting, containing,
   contradicting,      describing,   embodying,      establishing,    evidencing,      memorializing,
   mentioning, pertaining to, recording, regarding, reflecting, responding to, setting forth,
   showing, or supporting, directly or indirectly, or having any connection, association,
   relevance, relation, pertinence, or applicability to, or any implication for, or bearing upon,
   the subject matter of these Requests for Production.
          12.       “At-Risk Population” means individuals with one or more of the following risk
   factors: age of 55 or above, pregnancy or recent pregnancy (within last 6 weeks), and serious
   underlying medical condition including: chronic kidney disease (including receiving dialysis);
   chronic liver disease (including cirrhosis and chronic hepatitis); endocrine disorders
   (including diabetes mellitus); compromised immune system (immunosuppression) (e.g.,
   receiving treatment such as chemotherapy or radiation, received an organ or bone marrow


                                                  -2-
Case 1:20-cv-21553-MGC Document 197-2 Entered on FLSD Docket 07/08/2020 Page 3 of 8



   transplant and is taking immunosuppressant medications, taking high doses of corticosteroids
   or other immunosuppressant medications, HIV or AIDS); metabolic disorders (including
   inherited metabolic disorders and mitochondrial disorders); heart disease (including
   congenital heart disease, congestive heart failure and coronary artery disease); lung disease
   including asthma or chronic obstructive pulmonary disease (chronic bronchitis or
   emphysema) or other chronic conditions associated with impaired lung function or that
   require home oxygen; neurological and neurologic and neurodevelopment conditions
   (including disorders of the brain, spinal cord, peripheral nerve, and muscle such as cerebral
   palsy, epilepsy (seizure disorders), stroke, intellectual disability, moderate to severe
   developmental delay, muscular dystrophy, or spinal cord injury); body mass index (BMI) of
   40 or greater; hypertension; smoking or history of smoking; and, any other condition
   identified by the Centers for Disease Control and Prevention as putting a person at a higher
   risk of severe illness or death from COVID-19.
          13.    “Detainees” means all civil immigration detainees under the jurisdiction of
   U.S. Immigration and Customs Enforcement detained at Krome, BTC and Glades from April
   13, 2020 to present.
          14.    “Document” has the meaning set forth in Rule 34(a)(1)(A) of the Federal Rules
   of Civil Procedure and includes, but is not limited to, each and every form of Communication
   and includes, without limitation, all written, printed, typed, recorded, or visual matter of any
   kind, type, nature, or description, in whatever form (e.g., final and draft versions), that is or
   has been in Your actual or constructive possession, custody, or control, including, but not
   limited to, all printed and electronic copies of electronic mail, text messages, chat messages,
   notes, correspondence, memoranda, tapes, handwritten notes, articles, diaries, letters,
   photographs, minutes, contracts, agreements, reports, computer printouts, drafts, notebooks,
   audio recordings, video recordings, or any written or recorded materials of any other kind,
   however stored (whether in tangible or electronic form), recorded, produced, or reproduced,
   including on backup tapes, the Internet, or the World Wide Web.
          15.    “ICE” means U.S. Immigration and Customs Enforcement, including all staff,
   employees, contractors and agents.
          16.    “ICE’s ERO COVID-19 Pandemic Response Requirements” means both
   Version      1.0,      April      10,      2020       of      the      document        available


                                                 -3-
Case 1:20-cv-21553-MGC Document 197-2 Entered on FLSD Docket 07/08/2020 Page 4 of 8



   at: https://www.ice.gov/doclib/coronavirus/eroCOVID19responseReqsCleanFacilities.pdf
    and any supplements, additions, and changes thereto, including Version 2.0, June 22, 2020
   of                      the                  document                   available                     at:
   https://www.ice.gov/doclib/coronavirus/eroCOVID19responseReqsCleanFacilities.pdf.
             17.     “CDC Guidelines” includes the Interim Guidance on Management of Coronavirus
   Disease     2019       (COVID-19)     in   correctional   and   Detention   Facilities,   available   at:
   https://www.cdc.gov/coronavirus/2019-ncov/downloads/guidance-correctional-detention.pdf.
             18.     “PBNDS 2011” means the Performance Based National Detention Standards 2011,
   Rev.            2016          available       at:               https://www.ice.gov/doclib/detention-
   standards/2011/pbnds2011r2016.pdf.
             19.     “PBNDS 2008” means the Performance Based National Detention Standards 2008,
   available at: https://www.ice.gov/detention-standards/2008.
             20.     “2019 NDS” means the 2019 National Detention Standards for Non-Dedicated
   Facilities, available at: https://www.ice.gov/detention-standards/2019
             21.     “Including” means including without limitation.
             22.     “Isolation” means the separation of a person or group of people known or
   reasonably believed to be infected with a communicable disease and potentially infectious
   from others to prevent the spread of the communicable disease.
             23.     “Person” includes any natural person or legal entity.
             24.     “Personal Protective Equipment” or “PPE” means equipment worn to
   minimize exposure to COVID-19, including, but not limited to, facemasks, N95 respirators,
   eye protection, disposable medical gloves, and disposable gowns/one-piece coveralls.
             25.     “Quarantine” means the separation of a person or group of people reasonably
   believed to have been exposed to a communicable disease but not yet symptomatic, from
   others who have not been exposed, to prevent the possible spread of the communicable
   disease.
             26.     “Social Distancing” means the keeping of space between one person and other
   people, including staying at least six feet apart, not gathering in groups, staying out of crowded
   places, and avoiding mass gatherings.
             27.     “You,” Your,” “Respondents”, or “Defendants” means Respondents-
   Defendants Michael W. Meade and William P. Barr, together with any of their agents,




                                                       -4-
Case 1:20-cv-21553-MGC Document 197-2 Entered on FLSD Docket 07/08/2020 Page 5 of 8



   attorneys, representatives, affiliates, public relations consultants, or any other Person acting
   under their control or on their behalf.
           28.     The use of the singular form of any word includes the plural and vice versa.
                                             REQUESTS
           1.      ICE is required to implement CDC Guidelines.
           2.      ICE is required to follow CDC Guidelines.
           3.      ICE is required to comply with ICE’s ERO COVID-19 Pandemic Response
   Requirements.
           4.      ICE is required to comply with the Performance Based National Detention Standards
   2011, Rev. 2016.
           5.      ICE is required to comply with the Performance Based National Detention Standards
   2008.
           6.      ICE is required to comply with the 2019 National Detention Standards for Non-
   Dedicated Facilities.
           7.      There have been 28 or more detainees at Broward Transitional Center who
   tested positive for COVID-19 as of July 8, 2020.
           8.      There have been 112 or more detainees at Glades County Detention Center
   who have tested positive for COVID-19 as of July 8, 2020.
           9.      There have been 7 or more detainees at Krome North Service Processing
   Center who have tested positive for COVID-19 as of July 8, 2020.
           10.     You have not increased the area in which detainees are allowed to sleep at the
   Three Detention Centers in response to COVID-19.
           11.     You have not moved the bunk beds at the Three Detention Centers in response
   to COVID-19.
           12.     As of July 8, 2020, it is not possible for all men and women detained at the
   Three Detention Facilities to sleep more than 6 feet away from all other detainees.
           13.     You have not increased the area in which detainees are allowed to spend their
   time at the Three Detention Centers in response to COVID-19.
           14.     You have not provided additional tables where detainees can eat meals so all
   detainees are more than 6 feet apart.
           15.     At least two ICE detainees have died from COVID-19 while in custody as of
   July 8, 2020.


                                                 -5-
Case 1:20-cv-21553-MGC Document 197-2 Entered on FLSD Docket 07/08/2020 Page 6 of 8



           16.    ICE did not change any policies as a result of the men who died from COVID-
   19 while in ICE custody.
           17.    No staff member has been fired because of their failure to follow policies related
   to COVID-19 at any of the Three Detention Centers.
           18.    No staff member has been disciplined in any way because of their failure to
   follow policies related to COVID-19 at any of the Three Detention Centers.
           19.    None of the Three Detention Centers offer 24 hour access to healthcare to
   detainees every day of the week.
           20.    None of the Three Detention Centers has a doctor on-site 24 hours per day
   every day of the week.
           21.    None of the Three Detention Centers has an Airborne Infection Isolation
   Room.
           22.    Since June 6, 2020, ICE has cohorted or quarantined detainees who have not
   tested positive for COVID-19 with detainees who have tested positive for COVID-19 at one
   or more of the Three Detention Centers.
           23.    ICE has decided not to release any no detainee ICE considers to be held under
   mandatory detention absent a court order due to COVID-19.
           24.    ICE has not released any mandatory detainee due to COVID-19 absent a court
   order requiring the release.
           25.    ICE staff do not clean the living pods at Krome, Glades or BTC.
           26.    The only people who clean the living pods at Krome, Glades and BTC are the
   men and women under detention.
           27.    ICE’s policy is that detainees are supposed to be provided access to cleaning
   supplies to clean the living pods at Krome, Glades and BTC no more than three times per day
   after meals.
           28.    Detainees at Krome, Glades and BTC have not been allowed access to
   disinfecting wipes.
           29.    No detainee at Krome, Glades or BTC has been tested for COVID-19 more
   than once.
   Date: July 8, 2020




                                                 -6-
Case 1:20-cv-21553-MGC Document 197-2 Entered on FLSD Docket 07/08/2020 Page 7 of 8



                                          Respectfully submitted,

                                          /s/ Scott M. Edson
                                          Scott M. Edson, Esq.
                                          Florida Bar No. 17258

    Gregory P. Copeland*                  Scott M. Edson, Esq.
    Sarah T. Gillman*                     Florida Bar No. 17258
    RAPID DEFENSE NETWORK                 KING & SPALDING LLP
    11 Broadway, Suite 615                1700 Pennsylvania Avenue NW, STE 200
    New York, NY 10004                    Washington, DC 20006-4707
    Tel.: (212) 843-0910                  Telephone: (202) 737-0500
    Fax: (212) 257-7033                   Facsimile: (202) 626-3737
    gregory@defensenetwork.org            sedson@kslaw.com
    sarah@defensenetwork.org
    *Appearing Pro Hac Vice

    Rebecca Sharpless                     Kathryn S. Lehman
    Florida Bar No. 0131024               Florida Bar No.: 95642
    Romy Lerner                           Chad A. Peterson
    Florida Bar No. 116713                Florida Bar No.: 91585
    Katarina M. Gomez, Law Student        KING & SPALDING LLP
    Meredith Hoffman, Law Student         1180 Peachtree Street, N.E.
    Maria A. Llorens, Law Student         Atlanta, GA 30309
    Olivia G. Parise, Law Student         Telephone: (404) 572-4600
    UNIVERSITY OF MIAMI SCHOOL OF         Facsimile: (404) 572-5100
    LAW - IMMIGRATION CLINIC              klehman@kslaw.com
    1311 Miller Drive Suite, E-273        cpeterson@kslaw.com
    Coral Gables, Florida 33146
    Tel: (305) 284-3576
    Fax: (305) 284-6092
    rsharpless@law.miami.edu

    Paul R. Chavez                        Mark Andrew Prada
    FL Bar No. 1021395                    Fla. Bar No. 91997
    Maia Fleischman                       Anthony Richard Dominguez
    FL Bar No. 1010709                    Fla. Bar No. 1002234
    SOUTHERN POVERTY LAW CENTER           PRADA URIZAR, PLLC
    2 S. Biscayne Blvd., Ste. 3200        3191 Coral Way, Suite 500
    Miami, FL 33101                       Miami, FL 33145
    Tel: (305) 537-0577                   Tel.: (786) 703-2061
    paul.chavez@splcenter.org             Fax: (786) 708-9508
    maia.fleischman@splcenter.org         mprada@pradaurizar.com
                                          adominguez@pradaurizar.com




                                       -7-
Case 1:20-cv-21553-MGC Document 197-2 Entered on FLSD Docket 07/08/2020 Page 8 of 8



    Lisa Lehner                           Andrea Montavon McKillip
    Florida Bar No. 382191                Florida Bar No. 56401
    AMERICANS FOR IMMIGRANT               LEGAL AID SERVICE OF BROWARD
    JUSTICE                               COUNTY, INC.
    5355 NW 36 Street, Suite 2201         491 North State Road 7
    Miami, FL 33166                       Plantation, Florida 33317
    Tel: (305) 573-1106 Ext. 1020         Tel. (954) 736-2493
    Fax: (305) 576-6273                   Fax (954) 736-2484
    Llehner@aijustice.org                 amontavon@legalaid.org

                                         Counsel for Petitioners




                                       -8-
